ICJ_050_BarcelonaTraction1962_BEL_ESP_1964-07-24_JUD_01_PO_04_FR.txt. BARCELONA TRACTION (ARRÊT) 49

désirait « voir changer le titre de toute la section », le mot accord n'étant
pas suffisamment explicite pour indiquer quel en était le contenu.
Tl préférait que l’on adoptât : Arrangement amiable et désistement.
(C.P.J.I. série D, Actes et documents relatifs à l’organisation de la Cour,
troisième addendum au n° 2, p. 313 et suiv.)

Selon toute apparence, l'importance donnée à l’arrangement amiable
dans l’article 68 et dans le titre de la section n’est pas fortuite. D’une
manière générale, la Cour a pour principale mission de régler les différends
entre Etats. Sous l’en-téte : Règlement pacifique des différends, l'article 33
de la Charte dispose que «Les parties à tout différend... doivent en
rechercher la solution [entre autres moyens de règlement pacifique
énoncés dans cet article] par voie de réglement judiciaire. »

Dans l’article 68, cette question de règlement passe avant tout le reste.
C'est en fonction de la mission de la Cour en matière de règlement
des différends qu’il nous faut résoudre les questions de procédure que
pose la présente affaire et notamment celle des conséquences du désiste-
ment d'instance, celle de la possibilité de réintroduire une instance
après un désistement.

En l'espèce, le désistement d’instance a été en un certain sens con-
ditionnel. Bien que le Gouvernement belge n’ait formulé aucune réserve
à l'égard de ses droits touchant au fond, ce caractère conditionnel du
désistement est évident. On peut considérer d’un point de vue formel
qu'il a été tacite, sous-entendu, mais les documents témoignent que le
retrait de l'instance introduite devant la Cour par la Belgique a été exigé
d’elle comme condition préalable à l'ouverture de véritables négociations
{exceptions préliminaires, introduction, par. 4, et observations, par. 25) ;
il était évident que cette demande portait sur la requête déposée par la
Belgique auprès de la Cour et non pas sur le droit pour la protection
duquel l'instance avait été introduite. A quel sujet avait-on l'intention
de mener des négociations, si l’on peut estimer que le Gouvernement
belge, en retirant sa requête, était décidé non pas à supprimer un obstacle
à des négociations prometteuses, mais à abandonner jusqu’à ses droits
et ceux de'ses ressortissants en ce qui concerne le fond ? S'il n’avait pas
existé de tels droits, il n’y aurait pas eu matière à négociations. Nous
pouvons donc conclure que le désistement d’instance n'implique pas
l'abandon du droit en cause quant au fond. Même décidé d’un commun
accord, le désistement n'est pas nécessairement un pactum de non
petendo lequel suppose non seulement le désistement d’une action
donnée, mais encore l'obligation de ne plus agir en justice, emportant
abandon de la demande. Or il n’est pas prouvé en l'espèce qu’il y ait
eu renonciation à un droit touchant au fond.

M. Jessup, juge, fait la déclaration suivante :

Je suis pleinement d’accord avec la Cour pour admettre qu'aucune
des exceptions préliminaires ne peut être retenue au stade actuel.

47
BARCELONA TRACTION (ARRÊT) 50

et que les deux premières doivent être dès maintenant rejetées pour les
motifs énoncés dans l'arrêt. Je m’associe également à l’exposé fait par la
Cour des considérations générales qui président à toute décision de
joindre une exception préliminaire au fond. J’admets aussi que ces
considérations générales exigent la jonction au fond des troisième
et quatrième exceptions préliminaires. En conséquence, il peut être
approprié, pour tenir compte de ces considérations générales, de n’énoncer
qu’à un stade ultérieur de l'affaire les conclusions de droit applicables
aux arguments relatifs à ces deux exceptions, bien que ces conclusions
me paraissent pouvoir être formulées d’ores et déjà.

M. WELLINGTON Koo, Vice-Président, et MM. TANAKA et BUSTAMANTE
y RIVERO, juges, joignent à Varrét les exposés de leur opinion
individuelle.

M. Mor 111, juge, et M. ARMAND-UGoN, juge ad hoc, joignent à l’arrêt
les exposés de leur opinion dissidente.

(Paraphé) P.S.
(Paraphé) G.-C.

48
